Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two opposing sensor heads must be shown or the feature canceled from claim 35.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is unclear why the base frames 2 in figure 1 are shown with cross sectional shading.  Is the applicant attempting to show a cross sectional view of the invention?  In figure 5, it is unclear why the door structure 3 is shown as being filled.  It would appear that the door structure would have a void between the inner and outer panels thereof.  The dimension lines in figure 6 are improper and should be deleted.  In figure 7, it is unclear why the rear door 202 and vehicle body are shown with cross sectional shading.  Is the applicant attempting to show a cross sectional view of the invention?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “for environment detection” on line 4 of claim 32 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What “environment” is being detected?  What in the environment is being detected?
	Recitations such as “closely” on line 5 of claim 32 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one of ordinary skill in the art and are not defined by the specification.
	Recitations such as “which is at least temporarily arranged outside said door structure” on lines 2-3 of claim 34 render the claims indefinite because it is unclear when the sensor head is arranged outside said door structure.  What comprises “temporarily”? 
	Recitations such as “arranged at least temporarily outside said door structure” on lines 2-3 of claim 35 render the claims indefinite because it is unclear when the two opposing sensor heads are arranged outside said door structure.  What comprises “temporarily”? 
	Recitations such as “said sensor head” on line 1 of claim 38 render the claims indefinite because they lack antecedent basis.
	Recitations such as “an active actuator and/or a passive actuator” on line 2 of claim 40 render the claims indefinite because it is unclear how an “active” actuator differs from a “passive” actuator.  
	Recitations such as “and/or” on line 2 of claim 40 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “or” only, “and” only, “and” and “or”, or “and” or “or”?
	Recitations such as “and/or” on line 3 of claim 40 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “or” only, “and” only, “and” and “or”, or “and” or “or”?
	Recitations such as “or” on line 4 of claim 40 render the claims indefinite because it is unclear which one of the non-equivalent alternatives the applicant is positively setting forth.
	Recitations such as “said motor” on line 1 of claim 41 render the claims indefinite because they lack antecedent basis.
	Recitations such as “and/or” on line 2 of claim 42 render the claims indefinite because it is unclear what is meant by “/”.  Is the applicant setting forth “or” only, “and” only, “and” and “or”, or “and” or “or”?
	Recitations such as “near-field detection on a door device” on line 1 of claim 49 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What is “on” the door device?  Is the applicant referring to near-field detection of the door device?
	Recitations such as “a measurement” on lines 1-2 of claim 50 render the claims indefinite because it is unclear what element of the invention is being measured?
	Recitations such as “sensor data” on line 2 of claim 51 render the claims indefinite because it is unclear what sensor data is being analyzed.  Where is the sensor data from and what does the sensor data pertain to?
	Recitations such as “vehicle data” on line 2 of claim 51 render the claims indefinite because it is unclear what vehicle data is being analyzed.  Where is the vehicle data from and what does the vehicle data pertain to?
	Recitations such as “environment data” on line 2 of claim 51 render the claims indefinite because it is unclear what environment data is being analyzed.  Where is the environment data from and what does the environment data pertain to?
	Recitations such as “a measurement” on lines 1-2 of claim 52 render the claims indefinite because it is unclear what element of the invention is being measured?
	Recitations such as “passively” on line 2 of claim 52 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises “passive” retracting and how does “passive” retracting differ from retracting?
	Recitations such as “or” on line 2 of claim 53 render the claims indefinite because it is unclear which one of the non-equivalent alternatives the applicant is positively setting forth.
	Recitations such as “for environment detection” on line 4 of claim 54 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What “environment” is being detected?  What in the environment is being detected?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-34, 36-40 and 47 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sobecki et al. (US 2014/0376119).  Sobecki et al. discloses a door device of a motor vehicle, the door device comprising:
a base frame 214;
a door structure 222 moveably mounted relative to said base frame; and
a movable sensor component 220 for environment detection, said movable sensor component being at least partially accommodated on or closely adjacent to said door structure or said base frame (claim 32);
	wherein said sensor component 220 is mounted to be extended from a protected position, as shown in figure 21, into at least one detection position, as shown in figure 22 (claim 33);
wherein said sensor component 220 comprises a sensor head (labeled below) which is at least temporarily arranged outside said door structure (claim 34);
wherein in an idle state, said sensor head of said sensor component is accommodated substantially within said door structure (claim 36);
wherein in a measurement state, said sensor head of said sensor component is arranged at least partially outside said door structure (claim 37);
wherein said sensor head is movable between at least two positions relative to said door structure (claim 38);
wherein said sensor head is movably mounted out of an interior of said door structure (claim 39);
further comprising an actuator 224, being an active actuator and/or a passive actuator, for moving said sensor head, said actuator having a positive control with a sliding-block guide, i.e., the rack as set forth on line 7 of paragraph 87) and/or a spring unit, or being a motor selected from the group consisting of electric motors, hydraulic motors, and pneumatic motors (claim 40);
wherein said sensor component or said sensor head includes an image recognition sensor as set forth on line 2 of paragraph 82 (claim 47).

Claim 32 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sobecki et al. (US 2014/0376119).  Sobecki et al. discloses a door device of a motor vehicle, the door device comprising:
a base frame (labeled below);
a door structure (labeled below) moveably mounted relative to said base frame; and
a movable sensor 220 component for environment detection, said movable sensor component being at least partially accommodated on or closely adjacent to said door structure or said base frame.

Claim 54 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sobecki et al. (US 2014/0376119).  Sobecki et al. discloses a door assembly of a motor vehicle, the door assembly comprising:
a door (labeled below as door structure) moveably mounted relative to a base frame (labeled below) of the motor vehicle; and
a movable sensor component 222 (fig. 22) for environment detection in a vicinity of the motor vehicle, said movable sensor component having a sensor head 220 movably mounted between a detection position (fig. 22) in which said sensor head is extended from said door and configured to acquire information about the environment in the vicinity of the motor vehicle and a protected position (fig. 21) inside said door in which said sensor is protected against soiling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claims 32-34, 36-40 and 47 above.  Sobecki et al. discloses that the sensor component comprises a sensor head (labeled below) arranged at least temporarily outside said door structure, but is silent concerning a second sensor head.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sobecki et al. with two sensor heads since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and to provide object detection in a forward direction.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claims 32-34, 36-40 and 47 above.  Sobecki et al. discloses that the motor is accommodated in the interior of the base frame, but is silent concerning the motor being accommodated in the interior of the door structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to accommodate the motor in an interior of said door structure sine it has been held that a mere reversal of the essential working parts of a device involves no more than routine skill in the art.  In re Einstein, 8 USPQ 167.

Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claims 32-34, 36-40 and 47 above, and further in view of Totani (US 2012/0050534).  Totani discloses at least one portion of a sensor head 23 is flexible and/or bendable as set forth in paragraph 22 (claim 42);
since the sensor head is flexible, said sensor head is configured to oscillate, to wobble, or to rotate during a measuring process (claim 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sobecki et al. with flexibility, as taught by Totani, to absorb impacts without breaking.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. in view of Totani as applied to claims 42 and 46 above, and further in view of Boss et al. (US 2018/0121740).  Boss et al. discloses the positioning of a camera 404 and a sensor 406 in a wheel well as shown in figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the door device of Sobecki et al., in a wheel well, as taught by Boss et al., to the door device to detect small objects such as rabbit and children faster and more accurately.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claims 32-34, 36-40 and 47 above.  Sobecki et al. is silent concerning the specific horizontal and vertical detection angles.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the sensor component with a horizontal detection angle which is greater than 120° and to provide the sensor component with a vertical detection angle which is greater than 45° to ensure that the sensor component accurately detects objects within an area wherein they are likely to be struck by the vehicle.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claims 32-34, 36-40 and 47 above.  Sobecki et al. is silent concerning the specific horizontal and vertical detection angles.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the sensor component with a horizontal detection angle which is greater than 150° and to provide the sensor component with a vertical detection angle which is greater than 90° to ensure that the sensor component accurately detects objects within an area wherein they are likely to be struck by the vehicle.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claim 32 above, and further in view Nottebaum et al. (US 2019/0055762).  Nottebaum et al. discloses a braking device 7 configured to selectively brake a relative movement of a door structure 1 relative to a base frame 2, and a door drive 6 configured for selectively opening said door structure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sobecki et al. with a braking device and door drive, as taught by Nottebaum et al., to automatically prevent the door from impacting a detected object.

Claims 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al. as applied to claims 32-34, 36-40 and 47 above.
	Although Sobecki et al. is silent concerning the specific method steps for using the invention of Sobecki et al., the use of the invention of Sobecki et al. would inherently lead to the method steps set forth in claims 49-53.
	With respect to claim 53, Sobecki et al. discloses a toothed rack on line 7 of paragraph 87 for holding the sensor head.


    PNG
    media_image1.png
    1635
    1093
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1008
    1085
    media_image2.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634